UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-07695) The Hennessy Mutual Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Reports to Stockholders. HENNESSY FUNDS SEMI-ANNUAL REPORT APRIL 30, 2010 Hennessy Cornerstone Growth Fund Hennessy Cornerstone Growth Fund, Series II Hennessy Focus 30 Fund Hennessy Cornerstone Large Growth Fund Hennessy Cornerstone Value Fund Hennessy Total Return Fund Hennessy Balanced Fund Contents Letter to shareholders 1 Fund performance review 4 Summaries of investments Hennessy Cornerstone Growth Fund 7 Hennessy Cornerstone Growth Fund, Series II 12 Hennessy Focus 30 Fund 17 Hennessy Cornerstone Large Growth Fund 21 Hennessy Cornerstone Value Fund 26 Hennessy Total Return Fund 31 Hennessy Balanced Fund 35 Financial statements Statements of assets and liabilities 40 Statements of operations 42 Statements of changes in net assets 44 Financial highlights Hennessy Cornerstone Growth Fund 54 Hennessy Cornerstone Growth Fund, Series II 58 Hennessy Focus 30 Fund 62 Hennessy Cornerstone Large Growth Fund 66 Hennessy Cornerstone Value Fund 70 Hennessy Total Return Fund 74 Hennessy Balanced Fund 76 Statement of cash flows – Hennessy Total Return Fund 78 Notes to the financial statements 79 Expense example 89 Proxy voting policy 91 Board approval of continuation of investment advisory agreement 92 WWW.HENNESSYFUNDS.COM LETTER TO SHAREHOLDERS June, 2010 Dear Hennessy Funds Shareholder: In the past six months, the investing landscape continued to be wrought with fear, panic and unending volatility. Every one of us, professional and individual investors alike, feel like we have been in a heavyweight fight; battered and bruised, but we are still standing. As I really focus on the fundamentals, and don’t get caught up in the headlines, I believe that we will see moderate, sustainable growth. But, just as the recovery felt like it was finally gathering steam, the market plunge last month has sent investors fleeing for cover once again. Watching the markets is beginning to feel like watching a “vertical tennis match” – lobs going up and lobs coming down, up and down. We all know firsthand that investor confidence is still shaken. Despite very strong returns for the markets since the lows in March, 2009, people don’t believe the recovery is real and are still on the sidelines in money market funds, or perhaps even worse in my view, they are pouring their money into bonds and fixed income products.I can completely understand investors’ fears, but I was shocked to find out that many people I have spoken to believe the returns of the major indices last year were actually negative (the Dow Jones Industrial Average returned +23% for the 2009 calendar year; the S&P Index +26%). That shows me just how much emotion can cloud reality. With long-term history as my guide, I continue to believe that we should see annualized returns in the equity markets in the 8-10% range over the long run.In my opinion, interest rates will increase to more historically normal levels, and that may cause trouble for bond investments. I also foresee companies may move toward increasing or initiating dividends.During the recent downturn, many companies took the opportunity to lay off excess employees, take write offs and close unprofitable business lines.These firms have emerged “lean and mean,” and any increase in sales will likely fall directly to their bottom lines. This lower growth environment provides a great opportunity for companies to increase dividends in order to try and drive their underlying stock prices higher.Companies with strong retained earnings and cash positions should have no problem covering these dividends in the future. The S&P 500 companies alone have approximately $600 billion in cash on their balance sheets currently. HENNESSY FUNDS1-800-966-4354 1 I don’t mean to come off as cavalier or uncaring, but the market will do what the market will do.We can’t control it.What we can control are our emotions and reactions to the volatility and headlines.We can control our own individual investment goals and decisions, and we can maintain a disciplined approach to investing.I know it is hard to tune out all the noise about recession, double dips and sovereign debt, but if you can stick with buying and holding high quality investments, and you rebalance regularly, I truly believe that over the long run you should do just fine. Some pundits would say that the markets are fundamentally different today and that we are in for dramatically different types of market cycles in the future. Not to say we won’t continue to see big swings, but my 30+ years in the business has shown me that the more things change, the more they stay the same.We have been through hard times in our economy before, and we will survive these hard times as well.Over time, I hope we will all be able to view this period in its proper historical context. Thank you for your continued support and investment in the Hennessy Funds. You can be confident that we will maintain our strict adherence to our time tested investment strategies. We appreciate your business and want you to know that in every decision we make, we put our shareholders first. Best regards, Neil J. Hennessy Portfolio Manager & Chief Investment Officer Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The S&P 500 Index and Dow Jones Industrial Average are unmanaged indices commonly used to measure the performance of U.S. stocks.One cannot invest directly in an index. Opinions expressed are those of Neil Hennessy and are subject to change, are not guaranteed and should not be considered investment advice. WWW.HENNESSYFUNDS.COM 2 LETTER TO SHAREHOLDERS (This Page Intentionally Left Blank.) HENNESSY FUNDS 1-800-966-4354 3 Fund Performance Review For the six month period ended April 30, 2010, small and mid-cap stocks generally outperformed large caps, and we saw that play out in our Funds’ performance.Many of our portfolios were overweight in Consumer Discretionary stocks for the period, which benefitted their performance.During the stock selection process, our formulas have identified a theme that we term “getting more for less,” and many of these stocks, such as discount retailers, have performed well during the period. We are pleased with the performance of the Cornerstone Funds during the period, with our five equity funds returning between 15% and 27%. Hennessy Cornerstone Growth Fund The Fund returned 20.32% for the six-month period ended April 30, 2010, underperforming its benchmark, the Russell 2000 Index, which returned 28.17%.Prior to the Fund’s rebalance in the winter, the best performing stock was FGX International Holdings (FGXI), as they issued a better than expected Q3 ’09 earnings report, while the worst performer was Hot Topic (HOTT), as the company issued a weak October sales report. Post rebalance, the Fund’s relative underperformance versus its benchmark was driven by security selection in each sector except Energy. The best performing stock was Brunswick Corp. (BC), while the worst performing stock was Telvent (TLVT), which issued a worse than expected earnings release for Q4 ’09. Hennessy Cornerstone Growth Fund, Series II The Fund returned 27.86% for the six-month period ended April 30, 2010, outperforming its benchmark, the Russell 2000 Growth Index, which returned 25.49%. Security selection in the Consumer Discretionary, Industrial, and Health Care sectors specifically drove the strong performance and more than offset weaker security selection in the Consumer Staples, Materials and Energy sectors. Sector allocation was neutral, as a positive contribution from an overweight position in Consumer Discretionary stocks was offset by overweight positions in the Consumer Staples, Materials, and Financials sectors. The best performing stock in the fund was Dollar Thrifty Automotive Group (DTG), which was up 138%, as it released better than expected earnings in February and fielded a takeover offer in late April. The worst performing stock in the fund was Fuqi International (FUQI), which was down 49% upon issuing an accounting restatement.Discount retailer, 99 Cents Stores (NDN) gained 37% during the period. Hennessy Focus 30 Fund While the Fund returned 21.42% for the six-month period ended April 30, 2010, it underperformed its benchmark, the S&P 400 Mid-cap Index, which returned 25.78%. Security selection in the Materials, Energy, Industrial and IT sectors hampered the Fund’s relative performance and offset positive security selection in other sectors such as Financials and Consumer Staples, as well as the positive impact of sector allocation, including overweight positions in Materials and WWW.HENNESSYFUNDS.COM 4 FUND PERFORMANCE REVIEW Consumer Discretionary stocks and an underweight position in the Utilities sector. The best performing stock in the Fund over the six-month period was Tractor Supply Co. (TSCO), which was up 50%, as the company pre-released stellar guidance for Q1 ’10, while the worst performing was Tetra Tech (TTEK), which was down 5%, as the company reduced its outlook for Fiscal Year 2010. Discount retailers Dollar Tree (DLTR) and Ross Stores (ROST) returned 35% and 27% for the period, respectively. Hennessy Cornerstone Large Growth Fund The Fund returned 18.37% for the six-month period ended April 30, 2010, outperforming its benchmark, the Russell 1000 Index, which returned 16.77%. The outperformance was the result of sector allocation. Prior to the Fund’s rebalance, overweight positions in the Industrial and Consumer Discretionary sectors, as well as an underweight position in the Consumer Staples sector more than offset a negative contribution from an overweight position in Energy. The best performing stocks in the portfolio prior to rebalance were Cummins, Inc. (CMI), who reported strong Q4 ‘09 earnings, while the worst performer was Diamond Offshore Drilling (DO), who had an earnings miss in Q4 ‘09.Post rebalance, the top performing stocks were Fluor Corp. (FLR) and discount retailer, TJX Companies (TJX). Family Dollar Stores (FDO) also had strong performance while in the portfolio. Hennessy Cornerstone Value Fund The Fund returned 14.90% for the six-month period ended April 30, 2010, underperforming its benchmark, the Russell 1000 Value Index, which returned 17.77%. Prior to its rebalance in the winter, the Fund was outpacing its benchmark, due to positive sector allocation from overweight positions in the Materials and Consumer Discretionary sectors and underweight positions in the Financial and Energy sectors. Strong security selection in the Materials and IT sectors also helped performance. Post rebalance, the Fund’s relative underperformance was driven by sector allocation and security selection. Negative contributions from overweight positions in Consumer Staples and Telecom stocks and an underweight position in Financials more than offset the positive contribution from an overweight position in Industrials stocks. Weak security selection in the Energy and IT sectors more than offset strong security selection in the Telecom and Consumer Staples sectors. The top performer in the Fund post-rebalance was Limited Brands, Inc. (LTD), which benefited from stronger than expected Q4 earnings. Home Depot (HD) also had strong performance while in the portfolio. Hennessy Total Return and Hennessy Balanced Funds The Hennessy Total Return Fund returned 11.78% and the Hennessy Balanced Fund returned 6.15% for the six-month period ended April 30, 2010, compared to the Dow Jones Industrial Average, which returned 14.87%. The Funds’ relative underperformance to their benchmark is due primarily to low yields on the Total Return Fund’s 25% position and the Balanced Fund’s 50% position in short-term Treasury Bills. A number of companies in these portfolios have increased their dividends during the period, including Home Depot (HD), whose stock gained 41% for the six-month period, Johnson and Johnson (JNJ), which gained 9%, HENNESSY FUNDS 1-800-966-4354 5 and Chevron (CVX), which gained 6%. Boeing Co. (BA) was the top performing stock in the portfolios, returning 52% for the period, while Exxon Mobil was the poorest performer, losing -5%. Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible. Small and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risk and differences in accounting methods. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Hennessy Total Return and the Hennessy Balanced Funds are non-diversified, meaning they may concentrate assets in fewer individual holdings than a diversified fund, making them more exposed to individual stock volatility than a diversified fund. References to specific securities should not be considered a recommendation to buy or sell any security. Fund holdings are subject to change. Please refer to the Schedule of Investments within this semi-annual report for additional portfolio information, including percentages of holdings. The Dow Jones Industrial Average is an unmanaged index commonly used to measure the performance of U.S. stocks. The Russell 2000 and Russell 2000 Growth Indices are unmanaged indices commonly used to measure the performance of small cap stocks, while the Russell 1000 and Russell 1000 Value indices measure the performance of large cap stocks. The S&P 400 Mid-cap Index is an unmanaged index commonly used to measure the performance of mid-cap stocks. One cannot invest directly in an index. Current and future holdings are subject to risk. WWW.HENNESSYFUNDS.COM 6 SUMMARY OF INVESTMENTS — HENNESSY CORNERSTONE GROWTH FUND Summaries of Investments The following summaries of investment portfolios are designed to help investors better understand each fund’s principal holdings.Each summary is as of April 30, 2010 (Unaudited). HENNESSY CORNERSTONE GROWTH FUND (% of Net Assets) TOP TEN EQUITY HOLDINGS % of net assets Sanmina-SCI Corp. 3.58% Brunswick Corp. 3.29% KapStone Paper & Packaging Corp. 2.76% American Axle & Manufacturing Holdings, Inc. 2.62% Patriot Coal Corp. 2.59% Ford Motor Co. 2.44% Kirkland’s, Inc. 2.38% H.H. Gregg, Inc. 2.30% La-Z-Boy, Inc. 2.30% Jo-Ann Stores, Inc. 2.26% HENNESSY FUNDS 1-800-966-4354 7 COMMON STOCKS – 99.45% Number % of Net of Shares Value Assets Consumer Discretionary – 31.16% American Axle & Manufacturing Holdings Inc. (a) $ % Big 5 Sporting Goods Corp. % Brunswick Corp. % CarMax, Inc. (a) % Cia Brasileira de Distribuicao Grupo Pao de Acucar – ADR (b) % Ford Motor Co. (a) % H.H. Gregg, Inc. (a) % Jo-Ann Stores, Inc. (a) % Kirkland’s, Inc. (a) % Knology, Inc. (a) % La-Z-Boy, Inc. (a) % Lumber Liquidators Holdings, Inc. (a) % Ulta Salon Cosmetics & Fragrance, Inc. (a) % Virgin Media, Inc. % % Consumer Staples – 5.14% Cott Corp. (b) % Nu Skin Enterprises, Inc. % Revlon, Inc. (a) % % Energy – 12.54% Acergy SA – ADR (b) % Calumet Specialty Products % DCP Midstream Partners LP % Massey Energy Corp. % Patriot Coal Corp. (a) % Regency Energy Partners LP % % Financials – 9.54% Advance America Cash Advance Centers, Inc. % AmeriCredit Corp. (a) % Cardtronics, Inc. (a) % The accompanying notes are an integral part of these financial statements. WWW.HENNESSYFUNDS.COM 8 SUMMARY OF INVESTMENTS — HENNESSY CORNERSTONE GROWTH FUND COMMON STOCKS Number % of Net of Shares Value Assets Financials (Continued) Encore Capital Group, Inc. (a) $ % XL Capital Ltd. (b) % % Health Care – 7.60% CIGNA Corp. % Cooper Companies, Inc. % Providence Service Corp. (a) % SXC Health Solutions Corp. (a)(b) % % Industrials – 4.82% Bucyrus International, Inc. % GenCorp, Inc. (a) % M&F Worldwide Corp. (a) % % Information Technology – 14.19% Advanced Micro Devices, Inc. (a) % Global Cash Access Holdings, Inc. (a) % GSI Commerce, Inc. (a) % Sanmina-SCI Corp. (a) % Tech Data Corp. (a) % Telvent GIT SA (b) % Unisys Corp. (a) % % Materials – 11.51% Braskem SA – ADR (b) % Huntsman Corp. % KapStone Paper & Packaging Corp.(a) % NewMarket Corp. % Omnova Solutions, Inc. (a) % Schweitzer-Mauduit International, Inc. % % Telecommunication Services – 2.95% Tim Participacoes SA – ADR (b) % The accompanying notes are an integral part of these financial statements. HENNESSY FUNDS 1-800-966-4354 9 COMMON STOCKS Number % of Net of Shares Value Assets Telecommunication Services (Continued) Vivo Participacoes SA – ADR (b) $ % % Total Common Stocks (Cost $203,644,626) % SHORT-TERM INVESTMENTS – 0.69% Money Market Funds – 0.69% Fidelity Government Portfolio, 0.0400% (c) % Total Money Market Funds (Cost $1,654,303) % Total Short-Term Investments (Cost $1,654,303) % Total Investments – 100.14% (Cost $205,298,929) % Liabilities in Excess of Other Assets – (0.14)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. (a)Non Income Producing (b)Foreign Issued Security (c)The rate listed is the Fund’s 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. WWW.HENNESSYFUNDS.COM 10 SUMMARY OF INVESTMENTS — HENNESSY CORNERSTONE GROWTH FUND Summary of Fair Value Exposure at April 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of April 30, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
